Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response


In Applicant’s Response dated 08/17/2021, Applicant amended Claims 1, 3-4, 11, 13,  and 20, and argued against all objections and/or rejections previously set forth in the Office Action dated 05/17/2021.
In light of Applicant's remarks, acknowledgment is made of applicant's submission of filing a Terminal Disclaimer with respect to U.S. Patent No. 8990730, 10063771, and 10992858, and thus the rejections of Claims 1-20 on the ground of nonstatutory Double Patenting are withdrawn. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other 

	Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Venturino: U.S. Patent Application Pub. No. 2004/0051741 in view of Kanamori et al. (hereinafter Kanamori): U.S. Patent Application Pub. No. 2001/0026263.
Claim 1:
Venturino expressly teaches:
an image processing apparatus, comprising: signal processing circuitry (fig. 1) configured to: 
store information indicating a predetermined first function selected from a plurality of functions for controlling an imaging device, the plurality of functions being listed in a menu list and being assigned to respective ones of a plurality of assignable keys for performing an operation input of the imaging device (figs. 1-2 & 6-7; [0132]-[0135]: storing information associated with selections of functions being assigned to keys for performing an operation input of an imaging device; for example, selecting a predetermined function “White Balance” being assigned to a respective tabbed menu icon corresponding to a switch key on camera).    
Venturino does not explicitly disclose:
in response to receiving a signal indicating that one of the plurality of assignable keys has been pressed: automatically retrieve paired function options including a first paired function and a second paired function, the paired function options being associated with the first function, the 
Kanamori, however, expressly teaches:
 in response to receiving a signal indicating that one of the plurality of assignable keys has been pressed: automatically retrieve paired function options including a first paired function and a second paired function, the paired function options being associated with the first function, the first paired function corresponding to a first imaging function, the second paired function corresponding to a second imaging function that is opposed to the first imaging operation, display the paired function options on a display as user-selectable options, and display a current state of the first 29SP209720US04 880001-3206-USO4function on the display (figs. 28A-B & 30A-B: in response to selecting an assignable key, automatically display selectable paired function options and a current status of zoom function including zoom-in and zoom-out functions, or a current status of LCD function including ON/OFF functions, on a display of camera).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system, disclosed in Venturino, to include:
in response to receiving a signal indicating that one of the plurality of assignable keys has been pressed: automatically retrieve paired function options including a first paired function and a second paired function, the paired function options being associated with the first function, the first paired function corresponding to a first imaging function, the second paired function corresponding to a second imaging function that is opposed to the first imaging operation, 
Venturino in view of Kanamori further teaches:
Claim 2. The image processing apparatus according to claim 1, whereinthe first function is at least one of a shake compensation, a wide setting, a progressive record, a sharpness, or a gain level (Kanamori- figs. 28B-C: including a zoom/wide setting).
Claim 4. The image processing apparatus according to claim 2, wherein the first function is the wide setting, and the paired function options are a telescoping function and a wide function, respectively (Kanamori- figs. 28B-C: including paired function options of zoom-in and zoom-out).
Claim 5. The image processing apparatus according to claim 1, wherein the signal processing circuitry is further configured to display an assignment status of the plurality of functions assigned to the respective ones of the plurality of assignable keys (Venturino- figs. 9-10; Kanamori- figs. 30B: presenting an assignment status of multiple functions assigned to a respective key).  
Claim 6. The image processing apparatus according to claim 5, wherein the assignment status includes a correspondence between each of the plurality of assignable keys and the corresponding function assigned (Venturino- figs. 9-10; Kanamori- figs. 30B: including a correspondence between each key and a corresponding assigned function).  
Claim 7. The image processing apparatus according to claim 6, wherein the signal processing circuitry is configured to change the assignment status based on a select information indicating 
Claim 8. The image processing apparatus according to claim 7, wherein the signal processing circuitry is configured to store information indicating at least three of the functions assigned based on the select information (Venturino- figs. 7-8; Kanamori- fig. 28C: indicating at least three of functions to be selected).  
Claim 9. The image processing apparatus according to claim 5, wherein the signal processing circuitry is configured to display the assignment status based on a select information indicating a user selection of a predetermined icon from among a plurality of vertically aligned icons on the menu list (Venturino- figs. 7-8; Kanamori- figs. 28C & 30C: including a user selection of a predefined icon from a vertically aligned menu list).  
Claim 10. The image processing apparatus according to claim 9, wherein the signal processing circuitry is configured to, in a case where the user selects to assign a predetermined same function to two or more of the assignable keys, store information indicating that 32SP209720US04 880001-3206-USO4 the predetermined same function is assigned to each of the two or more of the assignable keys (Venturino- figs. 6-9; Kanamori- figs. 28A-C & 30A-C: including user selection of a predefined function assigned to each of multiple assignable keys).
Claims 11-19:
The subject matter recited in Claims 11-19 corresponds to the subject matter recited in Claims 1-2 and 4-10, respectively.  Thus Venturino in view of Kanamori discloses every limitation of Claims 11-19, as indicated in the above rejections for Claims 1-2 and 4-10.

The subject matter recited in Claim 20 corresponds to the subject matter recited in Claim 1.  Thus Venturino in view of Kanamori discloses every limitation of Claim 20, as indicated in the above rejections for Claim 1.
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Venturino in view of Kanamori, and further in view of Koseki et al. (hereinafter Koseki): U.S. Patent No. 7,098,946.
Claim 3:
As indicated in the above rejection, Venturino in view of Kanamori discloses every limitation of claim 2.
Venturino in view of Kanamori does not explicitly disclose:
the first function is the shake compensation, and the first paired function is to turn on the shake compensation and the second paired function is to turn off the shake compensation, respectively.
Koseki, however, expressly teaches:
the first function is the shake compensation, and the first paired function is to turn on the shake compensation and the second paired function is to turn off the shake compensation, respectively (figs. 6-7: shake compensation ON/OFF).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system, disclosed in Venturino and Kanamori , to include:
the first function is the shake compensation, and the first paired function is to turn on the shake compensation and the second paired function is to turn off the shake compensation, 

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

					Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177